Citation Nr: 1423701	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  07-38 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for adenocarcinoma of the lung for accrued benefits purposes.  

2. Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to December 1945.  He died in January 2004, and the Appellant is his surviving spouse.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, inter alia, denied service connection for the cause of the Veteran's death and denied service connection for adenocarcinoma of the lung.  During the pendency of the appeal jurisdiction of the claim was transferred to the Chicago, Illinois RO.  The file currently before the Board is a rebuilt claims file.  

In April 2012 the Board remanded the claim in order to have a statement of the case issued regarding the claim for service connection for the cause of the Veteran's death, and to obtain missing records.  Thereafter, the appellant perfected her appeal. 

This appeal was processed using the Virtual VA paperless claims processing system (VVA).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. At the time of the Veteran's death in January 2004, he had a claim of entitlement to service connection for adenocarcinoma of the lung pending.  

2. The Appellant timely filed a claim for service connection for accrued benefits purposes in March 2004.  

3. Prior to his death in January 2004, the Veteran's adenocarcinoma of the lung was not shown to have its onset during active service or within one year of service separation; and it was not caused by an event, disease, or injury during active service.   


CONCLUSION OF LAW

The criteria for service connection for adenocarcinoma of the lung have not been met for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.1000 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in a November 2003 letter.  Notice was provided to the Appellant in a June 2010 letter.  The claim was readjudicated in July 2013.  Accordingly, the duty to notify has been fulfilled.  

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, and statements from the Veteran.  

A claim for accrued benefits is decided on the basis of evidence in the file at the date of the veteran's death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  Thus, the Appellant cannot furnish additional evidence to substantiate her accrued benefits claim and VA cannot develop additional evidence that would substantiate the claim, except as to any reports of VA treatment prior to the Veteran's death, which are presumed to be of record.  The Appellant has not identified any such outstanding records.  

Accrued Benefits Claims 

The Appellant contends that the Veteran's adenocarcinoma of the lung resulted from scarring related to treatment for a lung abscess during his service.  For the reasons discussed below, the Board disagrees.  

Accrued benefits are benefits to which a Veteran was entitled at death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he or she had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  

The substance of the survivor's claim is purely derivative from any benefit to which the Veteran might have been entitled at his death; that is, the survivor cannot receive any such attributed benefit that the Veteran could not have received upon proper application therefore.  Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).  

In considering the Appellant's claim for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death is evaluated.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the claims file until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.  Hayes v. Brown, 4 Vet. App. 353 (1993).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).  

At the time of the Veteran's death, a claim for service connection for adenocarcinoma of the lung was pending.  The Appellant filed a claim of entitlement to accrued benefits in March 2004.  As the Appellant has standing to file a claim for accrued benefits, the Veteran had a claim pending at the time of death, and the claim for accrued benefits was filed within one year of the Veteran's death, the only issue is whether the Veteran would have prevailed on the claim if he had not died.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000.  

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A presumption exists for certain chronic diseases, including malignant tumors, that become manifest to a compensable degree within one year following active service. 38 C.F.R. §§ 3.307, 3.309. Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  

The service treatment records dated in April 1944 reflect that the Veteran was treated for pneumonitis in the right lower lobe or portion of the right upper lobe with focal necrosis in and abscess formation based on X-ray findings.  However, service treatment records dated in June and July show the Veteran's chest X-rays revealed no perceptible change, and that the chest had a healthy appearance.  

Post service treatment records reflect treatment for possible scarring from an old lung abscess, and subsequent treatment and diagnosis of non-small cell lung cancer in 2003.  Notably, a March 1994 VA chest X-ray report reveals normal findings.  

In September 2003, the Veteran's private physician provided a statement which noted that the Veteran had been recently diagnosed with adenocarcinoma of the lung.  The physician observed that the Veteran did not have a history of smoking but did have a history of a lung abscess, which required antibiotic surgical treatment while he was in service.  The physician opined that the Veteran's lung cancer was most likely a scar cancer based on the cell type and based on the fact that it appeared to have developed in the area of the old scar.  

The Board finds that the September 2003 statement is unsupported by the evidence of record, insofar as the physician did not explain the contention that the Veteran had a scar.  Moreover, it is not clear that the physician had access to the Veteran's service medical records, and specifically those which show healthy post-surgical chest views.  VA regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  Without further explanation of the physician's findings, the Board accords this opinion little probative weight.  

A VA examination report, dated in October 2003, reflects an opinion that without the Veteran's claims file an opinion could not be given, but noted the private physician's positive nexus opinion, and opined that if the Veteran had a lung abscess with old scarring, the private physician's diagnosis was as likely as any.  The Board accords this opinion little to no probative value because it is also too speculative to support the claim.  

The Board acknowledges the assertions by the Veteran and the appellant in support of this claim.  The Veteran was, and the appellant is, competent to testify as to the Veteran's observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In this case, the assertions by the Veteran and the Appellant that the Veteran's adenocarcinoma of the lung is related to active duty do not constitute medical evidence in support of this claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's adenocarcinoma of the lung was related to active duty) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the assertions by the Veteran and the Appellant cannot constitute competent medical evidence in support of this claim.  

As the preponderance of the evidence is against the claim for service connection for adenocarcinoma of the lung, for accrued benefits purposes, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49   (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for adenocarcinoma of the lung, for accrued benefits purposes, is denied.  


REMAND

A VA medical opinion is required in this case so that a VA examiner can address the evidence weighing in favor of and against the Appellant's claim, in the determination as to whether a disability incurred in or aggravated by service caused or contributed substantially or materially to cause the Veteran's death.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum VA medical opinion by the same examiner who provided the July 2013 medical opinion to clarify the etiology of the Veteran's adenocarcinoma of the lung diagnosed post-service as well as to determine whether the cause of the Veteran's death was related to his military service.  The VVA and VBMS paperless claims file must be made available to the examiner, and the examiner must specify in the opinion that these records have been reviewed.  Based on a detailed review of the evidence of record, and with consideration of the Appellant's statements, the examiner must state whether the Veteran's adenocarcinoma of the lung diagnosed post-service was related to events during his military service or any incident therein, to include treatment for a lung abscess in April 1944.  The examiner must provide an assessment of the validity of the September 2003 opinion of the private physician who had treated the Veteran while he was alive to include the physician's observations that the Veteran's cancer occurred in the same area where his lung abscess had been.  

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

2. Thereafter, consider all of the evidence of record and readjudicate the claim.  If the benefit sought is not granted, issue a supplemental statement of the case and allow the Appellant and her representative an opportunity to respond.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


